MEMORANDUM**
Alejandro Salazar-Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s order (“IJ”) denying his application for adjustment of status. We dismiss the petition for review.
On appeal to the BIA, Salazar-Garcia, challenged the IJ’s determination that he was ineligible for cancellation of removal, but did not claim that he is eligible for adjustment of status. Because Salazar-Garcia failed to raise the adjustment of status issue before the BIA, we lack jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d 674, 676 (9th Cir.2004) (holding that exhaustion is mandatory and jurisdictional).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.